AILSHIE, C. J.
This action was instituted by the appellant to recover commission for the sale of real estate. Defendant answered and filed a cross-complaint, claiming a balance of $15 due from plaintiff to defendant on account. The case went to trial and a verdict was returned against the plaintiff and in favor of the defendant on his cross-complaint, and judgment was thereupon entered.
The only question presented on this appeal is the sufficiency of the evidence. The preponderance of the evidence on the cause of action set forth in the plaintiff’s complaint is decidedly in favor of the appellant, but there is substantial evidence supporting the contention of the respondent, and under the statute (sec. 4824) and the established rule in this state, this court would not be justified in reversing the judgment on this account.
There is also a sharp conflict in the evidence concerning the cause of action set forth in defendant’s cross-complaint. The jury, however, has also found that issue in favor of the defendant and there is evidence which supports the verdict.
For these reasons the judgment in this case must be affirmed, and it is so ordered. Costs awarded in favor of respondent.
Sullivan and Stewart, JJ., concur.